IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00291-CV
 
Elena Szilagyi,
                                                                                    Appellant
 v.
 
Providian National Bank,
                                                                                    Appellee
 
 
 

From the 272nd District Court
Brazos County, Texas
Trial Court No. 02-000661-CV-272
 

MEMORANDUM  Opinion

 




            The Clerk of this Court notified the appellant that the clerk’s
record was overdue in this cause and that the appeal may be dismissed for want
of prosecution if the appellant did not make the necessary arrangements for the
filing of the clerk’s record.  See Tex.
R. App. P. 37.3(b), 42.3(b).  The Court has received no response. 
Accordingly, the appeal is dismissed for want of prosecution.  Id.


                                                                                    PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal
dismissed
Opinion
delivered and filed April 2, 2008
[CV06]